Greenblott, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal ■ Board, filed April-15, 1968, disqualifying her from receiving benefits on. the ground that she refused employment without good cause (Labor' Law,; § 593).. After working as a sequins operator for two and one half years, she devoted 70 hours to a manicurist course, for which she paid $70 tuition. Her last job was as a manicurist with earnings averaging somewhat less than she received as a sequins operator. She refused employment as a sequins operator'with the base year employer at a wage' rate higher than she received as a manicurist on the ground that it would downgrade her from her classification as a manicurist. What constitutes good cause is a factual determination of the board (Labor Law, § 593) and where, as here, it is supported by substantial evidence, it must be affirmed.. A claimant may not avoid disqualification for refusal'.of• employment without good cause merely because the offer of employment does not fully utilize all of her skills. (Matter of Linker [.Catherwood], -27 A D 2d 884.) While the full utilization of skills is desirable, the statutory test of' disqualification is the refusal of employment for which claimant is' reasonably, fitted by training and experience. (Matter of Be Bruyne .[Corsi], 278 App. Div. 1036.) A person who- is suited for two types of employmént does not qualify for benefits if he refuses one merely because he prefers the' other. (Matter of Itanno [Catherwood], 21 A D 2d 721.) Decision affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greénblott and Cooke, JJ., concur in memorandum by Greenblott; J.